 Case 1:19-cr-00059-LO Document 224 Filed 07/14/21 Page 1 of 1 PageID# 1944




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


UNITED STATES OF AMERICA,

V.                                                CASE NO. I:19cr59


DANIEL EVERETTE HALE


               Defendant



                                           ORDER




               Before the Court is The Council on American-Islamic Relations("CAIR")'s

Motion for Leave to File Amicus Curiae Brief on Behalf of CAIR Foundation (Dkt. 219). There

being no objection by the parties, and for the reasons set forth in the motion and other good cause

shown, the Motion is GRANTED.

               It is hereby ORDERED that the proposed Amicus Curiae Brief on Behalf of

CAIR Foundation (Dkt. 219-1) is deemed filed in this action,




                                             Liam O'Grad^
                                             United States District Judge


Alexandria, Virginia
July 14, 2021
